Citation Nr: 1003939	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested 
by food digestion and retention and esophageal achalasia, 
status-post left thoracotomy with Heller myotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from August 1989 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision that, in 
pertinent part, denied service connection for a disability 
manifested by food digestion and retention and esophageal 
achalasia, status-post left thoracotomy with Heller myotomy.  
The Veteran timely appealed.

The Veteran's VA Form 9, submitted in November 2006, could be 
construed as a claim for an increased rating for her service-
connected schizoaffective disorder (updated as bipolar 
disorder).  This matter is referred to the RO for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A disability manifested by food digestion and retention and 
esophageal achalasia, status-post left thoracotomy with 
Heller myotomy, was first demonstrated many years after 
service and is not related to a disease or injury during 
active service; and is not due to or aggravated by a service-
connected disability.


CONCLUSION OF LAW

A disability manifested by food digestion and retention and 
esophageal achalasia, status-post left thoracotomy with 
Heller myotomy, was not incurred or aggravated in service; 
and is not proximately due to, or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through January 2006 and May 2006 letters, the RO notified 
the Veteran of elements of service connection and the 
evidence needed to establish each element.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the Veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the May 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects other than mild pes planus 
and a scar on the right forearm.

The Veteran contends that service connection for a disability 
manifested by food digestion and retention and esophageal 
achalasia, status-post left thoracotomy with Heller myotomy, 
is warranted on the basis that her disability is proximately 
due to or a result of her service-connected schizoaffective 
disorder.

Service connection is in effect for schizoaffective disorder 
(updated as bipolar disorder), evaluated as 30 percent 
disabling.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

During the pendency of this appeal, there was an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Since this 
regulation change incorporates the provisions of Allen, case 
law which had already been followed, there is no prejudice to 
the Veteran applying the new or old regulation.

Service treatment records contain neither complaints nor 
findings of any disorder manifested by food digestion and 
retention and esophageal achalasia.  Records reflect that the 
Veteran underwent weight management consultation in service.

The report of a February 1995 VA general medical examination 
revealed a normal physical evaluation.

Records reflect that the Veteran was hospitalized in December 
2004 with achalasia.  At that time the Veteran complained of 
difficulty swallowing and achalasia for the past two years.  
She also complained of nausea, emesis, and pain with eating.  
The Veteran reported having Botox injections in February 2004 
and in July 2004, with some relief for 30 days, and then back 
with same symptomatology.  During the course of 
hospitalization, the Veteran underwent a left thoracotomy 
with a Heller myotomy, without complications.

Records reflect that a VA nurse practitioner examined the 
Veteran for esophagus and hiatal hernia in February 2006, and 
reported that the Veteran's achalasia was at least as likely 
as not caused by a result of a relationship with her service-
connected schizoaffective disorder (updated bipolar 
disorder).  The Veteran had indicated that she was fearful 
that she would regurgitate in front of her co-workers, or on 
her food at a party. 

The Veteran underwent a VA examination later that same month 
in February 2006.   She reported having recurring fear that 
this eating problem was not corrected and would recur; and 
that this caused great emotional distress and reduced self-
esteem in dealing with people in social settings.  The 
Veteran reported that the surgery helped, but did not solve 
the problem.  She reported that she used to "throw 
everything back up after two bites," and that now she can 
eat at a slow pace and use a straw.  The Veteran still 
avoided going out to lunch with co-workers because she ate 
too slowly.  The Axis I diagnoses were bipolar disorder and 
anxiety disorder, not otherwise specified.  The examiner 
opined that it was unlikely that the bipolar disorder 
resulted in the Veteran's achalasia.  While the examiner 
indicated that there is correlational evidence of a mental 
disorder link with the Globus sensation or lump in the throat 
(64 percent have psychiatric abnormalities), a causal link 
had not been established.  Nor was there evidence to link the 
Veteran's current disability manifested by food digestion and 
retention and esophageal achalasia, status-post left 
thoracotomy with Heller myotomy, to her military service.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).

The February 2006 VA examiner reviewed the entire claims file 
and completed a comprehensive medical examination.  It was 
concluded that a disability manifested by food digestion and 
retention and esophageal achalasia, status-post left 
thoracotomy with Heller myotomy, was not due to service or 
service-connected schizoaffective disorder (updated bipolar 
disorder).  The examiner cited to correlational evidence, but 
found no causal link established.  The VA opinion is 
factually accurate, fully articulated, and contains sound 
reasoning.  Therefore, the VA opinion is afforded significant 
probative value.  

In contrast, the February 2006 VA nurse practitioner provided 
no rationale for the opinion that the Veteran's achalasia is 
as likely as not "caused by a result of a relationship" 
with her service-connected schizoaffective disorder (updated 
bipolar disorder).  Hence, that opinion is entitled to 
limited probative weight.  Nor is there evidence that the 
Veteran's disability manifested by food digestion and 
retention and esophageal achalasia, status-post left 
thoracotomy with Heller myotomy, had increased in severity or 
was aggravated in any way by the Veteran's service-connected 
schizoaffective disorder (updated bipolar disorder).  Rather, 
here, the evidence suggests possible increases in the 
Veteran's stress, anxiety, and worry about how she is 
perceived by her peers and supervisor.  The Veteran's 
contentions in this regard have been referred to the RO as a 
claim for an increased rating of her service-connected 
schizoaffective disorder (updated bipolar disorder).
   
The Board finds a clear preponderance of the evidence is 
against a finding that the Veteran's disability manifested by 
food digestion and retention and esophageal achalasia, 
status-post left thoracotomy with Heller myotomy, is 
proximately due to or the result of a service-connected 
disability.  The evidence weighs against the February 2006 VA 
nurse practitioner's opinion, and in favor of the conclusions 
made by the February 2006 VA examiner.

The Veteran has not claimed that the disability was present 
in service and continued to the present, but she has claimed 
it is attributable to her service-connected psychiatric 
disability.  While a layperson is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge or expertise, such as the condition causing the 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

Lastly, there were no manifestations of pertinent disability 
in service and the competent evidence fails to establish a 
continuity of symptomotology of a disability manifested by 
food digestion and retention and esophageal achalasia, 
following military service.  Nor is there competent evidence 
linking a disability manifested by food digestion and 
retention and esophageal achalasia, status-post left 
thoracotomy with Heller myotomy, with injury or disease in 
service, nor competent evidence establishing the onset of the 
disability in service.  

Because the competent evidence does not link a current 
disability to service or to a service-connected disability, 
the weight of the evidence is against the claim.


ORDER

Service connection for a disability manifested by food 
digestion and retention and esophageal achalasia, status-post 
left thoracotomy with Heller myotomy, is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


